DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17047259 received on 12/23/2021. Claims 14-19 are cancelled. Claim 1 is amended. Claims 2-13 are previously presented. Claims 1-13 are pending. All pending claims are considered and examined.
Response to Arguments
Applicant’s arguments, filed 12/23/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Havens discloses an apparatus comprising a housing (¶94, Fig. 4a); an imaging assembly 10 (¶65) positioned within the housing and comprising an image sensor 32 having a plurality of photosensitive elements forming a substantially flat two-dimensional 5surface, the image sensor having a field of view (FOV), the FOV having a central FOV axis (¶71), wherein the image sensor is configured to capture at least one of: light reflected from a target and light emitted from the target (¶76); an illumination assembly 10-1 positioned within the housing and configured to emit light having a central illumination axis, wherein the central illumination axis at the point of the 10illumination assembly is non-parallel to the central FOV axis (¶94); and an optical element 62 positioned within the housing (¶95) and adapted to redirect the central illumination axis towards the central FOV axis at a surface (¶94). However, the cited prior art of record does not teach or fairly suggests an apparatus comprising: a housing; an imaging assembly positioned within the housing and comprising an image sensor having a plurality of photosensitive elements forming a substantially flat two- dimensional surface, the image sensor having a field of view (FOV), the FOV having a central FOV axis, wherein the image sensor is configured to capture at least one and diverges away from the central FOV axis; and an optical element positioned within the housing and adapted to redirect the central illumination axis towards the central FOV axis at a surface, wherein the optical element provides an optical magnification of less than 1.5x.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TOAN C LY/Primary Examiner, Art Unit 2887